Citation Nr: 1232993	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission (TVC)


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued the rating of the Veteran's PTSD at 50 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's September 2011 Remand instructed the RO to provide the Veteran with the opportunity to identify any pertinent evidence in support of his claim.  In October 2011, the Veteran submitted a statement indicating that he received all of his medical care at the VA Medical Center in Shreveport, Louisiana and the Texarkana VA Outpatient Clinic.  On November 3, 2011, records from these facilities, including mental health treatment records, were uploaded to the Veteran's electronic claims file contained in the Virtual VA system.  The AMC issued a supplemental statement of the case (SSOC) in June 2012, but these VA treatment records were neither listed among the evidence considered in the SSOC, nor were they discussed at all in the body of the SSOC.  On remand, the RO or AMC should load all VA treatment records from November 3, 2011 to the present to the Veteran's electronic claims file on Virtual VA.  The RO or AMC should then review these records, determine if any further development of the record is warranted based on these records, and issue an additional SSOC taking them into consideration.

Additionally, the Board notes that the claims file does not contain a VA Form 646 (Statement of Accredited Representative in Appealed Case) or equivalent submission from the Veteran's authorized representative, the TVC, following the Board's September 2011 remand.  The policy of VA is to afford a veteran's representative the opportunity to submit a VA Form 646 after completion of the development directed in a remand and prior to returning an appeal to the Board.  See M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  As the claims file is negative for a VA Form 646 or an invitation to the TVC to submit such following completion of the development directed in the Board's September 2011 remand, the case must be remanded in order to allow the TVC to review the case file and submit a VA Form 646 or equivalent.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Load all pertinent VA treatment records dated from November 3, 2011 to the present to the Veteran's electronic claims folder on the Virtual VA system.

2.  Following completion of the above, the AMC should afford the Veteran's authorized representative, the TVC, the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, explicitly indicating that the Veteran's VA treatment records have been given due consideration.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


